Citation Nr: 1031098	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-39 513	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected hearing loss of the left ear.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from June 1986 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision of the United States 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Lincoln, Nebraska, which granted service connection for hearing 
loss of the left ear rated as zero percent disabling.

In July 2009, the Veteran presented testimony at a Travel Board 
hearing over which the undersigned Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

This matter was previously before the Board in September 2009 at 
which time it was remanded for additional development.  It is now 
returned to the Board.


FINDING OF FACT

In a Statement In Support Of Claim (VA Form 21-4138) received by 
the Board in July 2010, prior to the promulgation of a decision 
in the appeal, the Veteran indicated that he wished to withdraw 
his appeal of entitlement to an initial compensable disability 
rating for service-connected hearing loss of the left ear.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the 
issue of entitlement to an initial compensable disability rating 
for service-connected hearing loss of the left ear have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, in a 
VA Form 21-4138 received by the Board in July 2010, prior to the 
promulgation of a decision in the appeal, the Veteran indicated 
that he wished to withdraw his appeal as to the issue of 
entitlement to an initial compensable disability rating for 
service-connected hearing loss of the left ear.  As the Veteran 
has withdrawn this appeal, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it is 
dismissed.


ORDER

The appeal is dismissed.




		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


